 


109 HR 2541 IH: Joe Testaverde Adult Stem Cell Research Act of 2005
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2541 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. King of New York (for himself, Mr. Smith of New Jersey, Mr. Norwood, Mr. Israel, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the expansion, intensification, and coordination of the activities of the National Institutes of Health regarding qualifying adult stem cell research, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Joe Testaverde Adult Stem Cell Research Act of 2005. 
2.Expansion, intensification, and coordination of activities of national institutes of health regarding qualifying adult stem cell researchPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following: 
 
409J.Qualifying adult stem cell research 
(a)In general 
(1)Expansion of activitiesThe Director of NIH shall expand, intensify, and coordinate the activities of the National Institutes of Health regarding qualifying adult stem cell research. 
(2)Collaboration among agenciesThe Director shall carry out this section in collaboration with any other agencies that the Director determines appropriate. 
(b)Centers of excellence 
(1)In generalIn carrying out subsection (a)(1), the Director shall make awards of grants and contracts to public or nonprofit private entities to pay all or part of the cost of planning, establishing, improving, and providing basic operating support for centers of excellence regarding qualifying adult stem cell research. 
(2)ResearchEach center shall conduct basic and clinical research regarding qualifying adult stem cells. Such research should include investigations into the cause, diagnosis, early detection, prevention, control, and treatment of disease. 
(3)Services for patients 
(A)In generalA center may expend amounts provided under paragraph (1) to carry out a program to make individuals aware of opportunities to participate as subjects in research conducted by the centers. 
(B)Referrals and costsA program under subparagraph (A) may, in accordance with such criteria as the Director may establish, provide to the subjects described in such subparagraph, referrals for health and other services, and such patient care costs as are required for research. 
(C)Availability and accessThe extent to which a center can demonstrate availability and access to clinical services shall be considered by the Director in decisions about awarding grants to applicants which meet the scientific criteria for funding under this section. 
(4)Coordination of centers; reportsThe Director shall, as appropriate, provide for the coordination of information among centers and ensure regular communication between such centers, and may require the periodic preparation of reports on the activities of the centers and the submission of the reports to the Director. 
(5)Organization of centersEach center shall use the facilities of a single institution, or be formed from a consortium of cooperating institutions, meeting such requirements as may be prescribed by the Director. 
(6)Number of centers; duration of support 
(A)In generalThe Director shall provide for the establishment of not less than five centers under paragraph (1). 
(B)DurationSupport for a center may be provided under this section for a period of not to exceed 5 years. Such period may be extended for one or more additional periods not exceeding 5 years if the operations of such center have been reviewed by an appropriate technical and scientific peer review group established by the Director and if such group has recommended to the Director that such period should be extended. 
(c)Facilitation of researchIn carrying out subsection (a)(1), the Director shall provide for a program under which samples of tissues and genetic materials that are of use in qualifying adult stem cell research are donated, collected, preserved, and made available for such research. The program shall be carried out in accordance with accepted scientific and medical standards for the donation, collection, and preservation of such samples. 
(d)Public inputIn carrying out subsection (a)(1), the Director shall provide for means through which the public can obtain information on the existing and planned programs and activities of the National Institutes of Health regarding qualifying adult stem cell research and through which the Director can receive comments from the public regarding such programs and activities. 
(e)DefinitionsIn this section: 
(1)The term center means a center of excellence under subsection (b)(1). 
(2)The term Director means the Director of NIH. 
(3)The term qualifying adult stem cell means a human stem cell obtained from a human placenta, umbilical cord blood, an organ or tissue of a living or deceased human being who has been born, or an organ or tissue of unborn human offspring who died of natural causes (such as spontaneous abortion). 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year. Such authorization of appropriations is in addition to any other authorization of appropriations that is available for activities of the National Institutes of Health regarding qualifying adult stem cell research..  
 
